Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 are directed to non-elected device invention without traverse.  Accordingly, claims 1-6 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected claims 1-6.

Reasons for Allowance
Claims 7-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The closest prior art appears to be Sant et al. (U.S. 7560390), Sung et al. (U.S. 2017/0271163), Engelmann et al. (U.S. 2017/0025274) and Liou et al. (U. S. 9525041) which teach an analogous method including providing a semiconductor wafer; depositing a hard mask on an optical planarization layer (OPL); forming a first layer with one or more mandrels on the hard mask, wherein the one or more 
Sant et al. (U.S. 7560390), Sung et al. (U.S. 2017/0271163), Engelmann et al. (U.S. 2017/0025274) and Liou et al. (U. S. 9525041) do not specifically disclose or suggest the step of wherein each of the mandrels of the one or more mandrels in the first layer are adjacent to and contact a spacer on a first side and a second side of each mandrel, wherein the first side is opposite the second side, as recited by the independent claims 7 and 20, in combination with the other steps of the claims.  No prior art was found that taught this novel method.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/Jami Valentine Miller/Primary Examiner, Art Unit 2894